El Juez Presidente Señor Del Toro
emitió la opinión del tribunal.
Éste es nn caso sobre daños y perjuicios en el que surge una cuestión de procedimiento y como consecuencia de ella otra de jurisdicción que deben ser consideradas previamente.
La aquí demandada inició un pleito contra el Municipio de Hatillo y el aquí demandante sobre reclamaciones opues-tas sobre propiedad inmueble, en el que obtuvo, mediante injunction, la paralización de una obra que el aquí deman-dante había comenzado a construir en un solar del indicado municipio. Resuelto finalmente dicho pleito por esta Corte Suprema en contra de la aquí demandada — Iglesia Católica, etc. v. Municipio, 59 D.P.R. 191 — , el demandante inició contra ella y su fiadora esta reclamación.
Los daños y perjuicios que se alegan ascienden a $8,512,. como sigue: trescientos por honorarios de ahogado, cien por pérdida de “stock de dulces,” cien por depreciación de una nevera, doscientos por pérdida de materiales y mano de obra *101y siete mil ochocientos doce por ganancia dejada de obtener en sn negocio que habría de continuar en la construcción paralizada, durante tres años.
La demandada al contestar insistió en que la demanda no aducía hechos suficientes determinantes de una causa de ac-ción y, al llamarse el pleito para juicio, pidió a la corte que decidiera previamente la cuestión.
La corte accedió. Suspendió la vista y una semana más tarde archivó su resolución en el sentido de que la deman-dada tenía razón en cuanto a la improcedencia de la recla-mación por la nevera y los dulces, porque el demandante no tenía negocio alguno establecido cuando la paralización de la construcción fue decretada, y por las ganancias dejadas de obtener en su negocio en perspectiva, por tratarse de da-ños inciertos, contingentes o especulativos.
También en que la reclamación en todo caso debía limi-tarse al montante de la fianza — mil quinientos dólares — bajo la garantía de la cual se libró el injunction, pero estimando que podía reclamarse por los honorarios de abogado, fiján-dose éstos discrecionalmente por la corte, y por el material de construcción perdido, se negó a declarar la excepción con lugar y concedió al demandante diez días para enmendar su demanda con la advertencia de que si así no lo hacía no ad-mitiría prueba en el juicio sobre las indicadas ganancias de-jadas de obtener y sobre las pérdidas de efectos y dulces alegadas.
El demandante no enmendó su demanda ni pidió la cele-bración del juicio si que solicitó de la corte que dictara sen-tencia. Así lo hizo la corte en los siguientes términos:
“El demandante ha presentado una moción pidiendo que se dicte sentencia. No podemos darle otra interpretación a esa moción que dicha parte desiste de presentar prueba alguna en el caso y quiere discutir en el Tribunal Supremo si los 'fundamentos consignados por nosotros al resolver nuestra excepción previa, sobre que la parte de-mandante no. tiene derecho a reclamar daños y perjuicios por ganan-cias dejadas de obtener en un negocio en perspectiva, basándonos en *102que la -orden de injunction no paralizó ningún neg’ocio, que era en-tonces inexistente. Sino que paralizó la construcción de un kiosco de concreto.
“No sabemos basta qué punto puede llevarse al Tribunal Supremo un caso en esa forma para discutir una cuestión técnica solamente, cuando la corte no ha declarado con lugar la excepción previa del demandado, y lo único que ha hecho es adelantar su opinión sobre el alcance de daños y perjuicios que podrían reclamarse en un caso como el que está alegado en la demanda de la propia parte deman-dante.
“Generalmente se pide sentencia cuando la Corte declare con lu-gar la excepción previa, lo que no ha sucedido en este caso. Es ver-dad que al resolver nuestra excepción previa expusimos nuestra opi-nión do que el demandante no podía réclamar en cuanto a las ganan-cias y pérdidas que reclama, pero él pudo insistir en su demanda y ofrecer- prueba sobre este extremo, y pudo apelar después de la sen-tencia, basá.ndose en que no se había admitido esa prueba. Su ape-lación ahora, sin que haya ofrecido tal prueba para discutir una cuestión académica, es algo para nosotros excepcional, pues si bien dijimos al final de nuestra resolución arriba transcrita que el deman-dante podía pedir sentencia para apelar, siempre pensamos en que solicitaría una vista para ofrecer su prueba, y en caso de ser negada, pedir sentencia.
“La petición de sentencia del demandante equivale a manifestar a la corte que no desea presentar prueba alguna y que se resuelva el caso por las alegaciones en relación con nuestra resolución sobre excepción previa.
“Por las expuestas razones, la corte dicta sentencia a petición del demandante, declarando sin lugar la demanda, con las costas.”
T fue contra esa sentencia que se interpuso el presente recurso de apelación, señalándose como errores los cometi-dos a juicio del apelante por la corte al resolver que el de-mandante carecía de acción para reclamar las ganancias de-jadas de obtener al paralizarse el negocio que venía mante-niendo desde 1923 y reanudaría al terminar la construcción del kiosco; al decidir que su derecho estaba limitado al de la cuantía de la fianza, y al indicar que la cuantía de los ho-norarios de abogado lo sería a ser fijada diserecionalmente por la corte.
*103 En sn alegato la parte apelada sostiene que la moción para que se dictara sentencia era improcedente. Y argumentando su proposición se expresa en parte como sigue:
“Se permite a un demandante, cuya demanda es excepcionada, al resolverse la excepción de falta de causa de acción, solicitar sen-teucia para entonces apelar de la sentencia y así incidentalmente por el vehículo de la sentencia revisar la suficiencia de la demanda a la luz de los fundamentos de excepción previa. Pero cuando una de-manda aduce causa de acción, en más o menos grado, como la de este caso en los particulares que no son pérdida por la paralización del negocio, jamás puede declararse una excepción previa con lugar. De allí que jamás pueda dictarse una sentencia a base de una excep-ción previa que no fué declarada con lugar; y que jamás pueda apelarse de tal resolución al través del vehículo jurídico de la sen-tencia.
“La apelación de este caso meramente plantea una situación abs-tracta puramente técnica, que si se permite abrirá la puerta a nu-merosas apelaciones en los miles de casos que se puedan presentar ante nuestras cortes de justicia cada vez que un tribunal de categoría inferior anticipe un criterio o delinee la conducta a seguirse en un caso' determinado. Entonces con sólo pedir sentencia en ese inci-dente, se provocaría una apelación más, privando a la corte inferior de resolver los pleitos en su fondo con la rapidez que demanda la administración de la justicia.”
Creemos, en verdad, que el pleito no estaba listo para sentencia. Los pleitos no deben, ni pneden traerse fraccio-nados a esta corte. Las instancias deben agotarse resolvién-dose en cada una la totalidad de las cuestiones envueltas. La defensa de falta de causa de acción fué desestimada y si bien la corte adelantó su criterio en cuanto a las partidas que conocemos, estuvo lista para celebrar el juicio, enmen-dárase o no la demanda. En el juicio pudo la parte deman-dante insistir y presentar su evidencia, tomando excepción de aquella parte que no fuere admitida y aportar la otra que tuviera en cuanto a las partidas que la corte consideró que se podían reclamar, pudiendo apelar de la sentencia que se dictare en su día aunque le fuere favorable en parte. De *104ese modo todo adquiriría un relieve mayor que permitiría a esta corte decidir el caso con mayor seguridad de acierto.
La corte debió haberse negado a pronunciar sentencia sobre las alegaciones y como el procedimiento seguido para ello no se ajusta a la mejor práctica, su sentencia será re-vocada y el caso devuelto a la misma para que continúe trar-mitándose de acuerdo con la ley y los principios' enunciados en esta opinión.
El Juez Asociado Sr. Todd, Jr., no intervino.